Per Curiam.
The State’s evidence was sufficient to carry the case to the jury and to support the verdict. The determinative question to be decided by the jury was whether or not the room where the liquor was found was at the time being occupied as living quarters by the defendant. This question was fully and clearly presented to the jury in a charge free from error. It involved a question wholly within the province of the jury and the jury accepted the State’s version. Under the charge, the verdict of the jury was made to turn upon the possession of the six pints of whiskey (not the beer), and whether or not the place where it was found was the home of the defendant.
No prejudicial error in the trial below has been made to appear.
No Error.